ORDER
BRETT, Judge.
This Court’s decision in case No. A-15,-806 pertaining to the above named plaintiff in error, was rendered on March 28, 1971, Okl.Cr., 484 P.2d 548, affirming the judgment and sentence and the subsequent revocation of the' suspended sentence of a conviction in District Court of Tulsa County, Oklahoma, case No. 23,124.
That decision applies to plaintiff in error’s appeal from a plea of guilty to the crime of Conjoint Burglary in the Second Degree, After Former Conviction of a Felony, District Court of Tulsa County case No. 23,124. The appeal was assigned case No. A-15,498, in this Court.
It is therefore ordered, in tlie above styled and numbered appeal, the judgment and sentence is affirmed.